OPINION — AG — THE "ORDERS" WHICH EMANATE FROM QUASI JUDICIAL HEARINGS BEFORE THE BOARD (INSURANCE BOARD), WITHIN THE CONTEXT OF 36 Ohio St. 1961 9 [36-9], 36 Ohio St. 1961 10 [36-10] NEED NOT BE FILED AS PER 75 Ohio St. 1961 251 [75-251]; THAT THE ORDER OF THE BOARD WITH REFERENCE TO THE REVOCATION, SUSPENSION OR REFUSAL OF AGENTS LICENSES AS SET OUT IN 36 Ohio St. 1961 13 [36-13], 36 Ohio St. 1961 14 [36-14] NEED NOT BE FILED; BUT WHENEVER THE WORD "ORDERS" IS USED AS SYNONYM OF "RULES" OR "REGULATIONS" THEN FILING IS NECESSARY. CITE: 36 Ohio St. 1961 903 [36-903], 36 Ohio St. 1961 1005 [36-1005](D), 36 Ohio St. 1961 1008 [36-1008], 36 Ohio St. 1961 1329 [36-1329], 36 Ohio St. 1961 1412 [36-1412] (BURCK BAILEY)